Franklin Towers Enterprises, Inc.
5 Ash Drive
Center Barnstead, New Hampshire 03225
 
November 28, 2007        

Chongqing Wintus New Star Enterprises Group, Ltd.
Room 1812
Metropolitan Tower, Yuzhong District
Chongqing, China
 
Re: Letter of Intent


Gentlemen:


This Letter of Intent (this “Agreement”) shall set forth our mutual agreement
regarding a transaction (the “Transaction”) whereby Franklin Towers Enterprises,
Inc. or a wholly-owned subsidiary (the “Buyer”) shall acquire all of the assets
of Chongqing Wintus New Star Enterprises Group, Ltd., a limited liability
company organized under the laws of the People’s Republic of China (the
“Seller”), including without limitation, fixed assets, real estate holdings,
intellectual property and 100% of the issued and outstanding capital stock of
the companies listed on Exhibit A, attached hereto (hereinafter referred to as
the “Business”), in consideration for a purchase price to be mutually agreed
upon after the Buyer has completed its due diligence investigation of the Seller
and its assets. The purchase price will be payable in cash payments of an amount
equivalent to one-third of the aggregate purchase price and in shares of commons
stock of the Buyer equivalent to two-thirds of the aggregate purchase price.


The closing of the transactions contemplated by this Agreement is subject to the
completion of the due diligence investigation, the execution and delivery of
documentation appropriate for the Transaction in form and substance mutually
acceptable to both parties, consents from the respective boards of directors of
both companies and any third parties and the delivery of audited financial
statements of the Seller in conformity with the rules and regulations of the
Securities and Exchange Commission. Subject to the forgoing, it is the intent of
the parties that definitive documentation with respect to the Transaction be
executed and delivered and the closing shall occur on a date to be mutually
agreed upon by the parties. The parties shall use their best efforts to achieve
same.


In consideration hereof, the Seller shall not, directly or indirectly, through
any director, officer, member, manager, employee, agent, creditor,
representative or otherwise (and each of said parties shall use reasonable
efforts to insure such persons shall not directly or indirectly) (i) solicit,
initiate or encourage the submission of inquiries, proposals or offers from any
person or entity relating to (x) any business combination with respect to Seller
or the business or assets of Seller; or (y) the sale of any of the assets and/or
securities of Seller (an "Alternative Transaction"), (ii) enter into or
participate in any negotiations, or initiate any discussions or continue any
discussions initiated by others, regarding any Alternative Transaction, or
furnish to any other person or entity any information with respect to the assets
or business of Seller or its business for the purposes of pursuing a possible
Alternative Transaction with any other party, or (iii) otherwise participate in,
assist, facilitate or encourage any effort or attempt by any other person or
entity to do any of the foregoing. Seller shall promptly notify the Buyer of any
proposal or inquiry made to it or any of its directors, officers, members,
managers, creditors, employees, agents, representatives, or otherwise with
respect to any of the foregoing.

 
 

--------------------------------------------------------------------------------

 

Except as required by applicable law, neither party shall disclose nor permit
its officers, representatives, agents or employees to discuss the existence or
terms of this Agreement to any third party without the prior written consent of
the other party.
 
The Seller shall enable the officers, independent certified public accountants,
counsel, bankers and other representatives of the Buyer access to its
properties, books, records, personnel, business and other commercial
relationships, and will fully cooperate in order that the Buyer may have full
opportunity to make such investigation as it reasonably desires to make of the
Seller and its business.


After the consummation of the Transaction, the Buyer agrees that the management
team of Wintus will continue to operate the Business.


If the foregoing accurately sets forth our agreement, please execute where
indicated below and return a fully executed copy of this Agreement to our
attention, whereupon this Agreement shall become a valid and binding agreement
between us.


FRANKLIN TOWERS ENTERPRISES, INC.
   
By:
/s/ Kelly Fan
 
Kelly Fan
 
President and Chief Executive Officer

 
AGREED AND ACCEPTED:
 
CHONGQING WINTUS NEW STAR ENTERPRISES GROUP, LTD.
   
By:
/s/ Lisa Wang
 
Name: Lisa Wang
 
Title: Chairman

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A



 
1.
Liangping (Chongqing) Hongmeida Silk and Textile Co., Ltd.




 
2.
Wulong (Chongqing) Hongmeida Silk Co., Ltd.




 
3.
Wulong (Chongqing) Xinxing Silk and Textile Co., Ltd.




 
4.
Guangdong (China) Wanlifeng Textile dyeing and Finishing Co., Ltd.




 
5.
Zhongshan (Guangdong) Fenghua Printing and Dyeing Co., Ltd.




 
6.
Wuhua (Guangdong) Xinlong Printing and Dyeing Co., Ltd.




 
7.
Zhongshan (Guangdong) Longsheng Garment Making Co., Ltd


 
 

--------------------------------------------------------------------------------

 
 